Crow, J.
Respondent instituted this action against the city of Seattle, appellant, to recover damages occasioned by a certain horse trespassing upon and destroying respondent’s lawn. On trial, the court made findings of fact to the effect that, on September 6, 1904, appellant city was maintaining near respondent’s residence, a certain engine house, as a part of its fire'department, and keeping there numerous horses; that, on said date, through the negligence of said city, one of said horses trespassed upon respondent’s lawn, by running over, tearing np, and destroying the same, and that said horse was owned, kept, and used by said city exclusively in said fire department. IJpon said findings, judgment was entered in favor of respondent, and this appeal has been taken.
*60It clearly appears from the evidence that said horse was in the exclusive charge, care, and. control of the regular employees of said fire department. Appellant contends that no negligence on the part of the city or its employees has been shown, but, without passing on that question, we will, in disposing of this case, accept the findings as made by the trial court. Appellant further contends that, even though negligence be conceded, still it is not liable to respondent for any damage caused by it’s employees' in the maintenance and' operation of its fire department. This contention, we think, should be sustained. The maintenance of a fire department by a municipal corporation is the exercise of a public or governmental function.
“The rule is general that a municipal corporation is not liable for alleged tortious injuries to the persons or property of individuals, when engaged in the performance of public or governmental functions or duties.” 20 Am. & Eng. Ency. Law (2d ed.), 1193.
The only question here is, whether appellant is liable for damage done to respondent’s property by reason of negligent acts of the members of its fire department. Under the authorities, this question has been almost uniformly answered in the negative. The supreme court of Ohio, in Frederick v. Columbus, 58 Ohio St. 538, says:
“The ground on which the nonliability of municipal corporations is placed in such eases, is that the power conferred on them to establish a department for the protection of the property of its citizens from fire, is of a public or governmental nature, and liability for negligence in its performance does not attach to the municipality unless imposed by statute. The nonliability of the city in such cases rests upon the same reasons as does that of the sovereign exercising like powers; and are distinguished from those cases in which powers are conferred on cities for the improvement of their own territory and the property of their citizens.”
The holdings of this court have been to the same effect. Lawson v. Seattle, 6 Wash. 184, 33 Pac. 347; Russell v. *61Tacoma, 8 Wash. 156, 35 Pac. 605, 40 Am. St. 895; Simpson v. Whatcom, 33 Wash. 392, 74 Pac. 577; Lynch v. North Yakima, 37 Wash. 657, 80 Pac. 79. In Lynch v. North Yakima, this court speaking by Root, J., said:
“But it may generally be accepted that a city is not liable for an improper discharge by its officers of a purely governmental function. The duties of an officer or employee of a fire department are regarded as for the benefit of the community, and not for the mere advantage of the municipality as a corporate body. The city possessing, as it does, a portion of the sovereignty of the state, in the exercise thereof provides and maintains a fire department. The services of this department are for the benefit of all persons who may have property in the city limits capable of injury by fire. It would seem, therefore, that in creating, maintaining, and operating the fire department the city was exercising governmental functions.”
Under the above authorities, we think the city of Seattle was not liable to respondent for damages resulting from negligent acts of the employees in its fire department. The trial court therefore erred in entering judgment for said respondent. The judgment is reversed, with instructions to dismiss the action.
Mount, C. J., Root, and Hadley, JJ. concur.